DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 23 December 2021 has been entered. Claim(s) 1-20 remains pending in the application. Applicant’s amendments have overcome each and every objection to the specification, drawings, and claims, and every 35 U.S.C. 112(b) rejection previously set forth in the Office Action mailed 06 October 2021 except where noted below. Interpretation of the claims under 35 U.S.C. 112(f) is withdrawn in light of the amendments to the claims.
Claim Objections
Claim 13 is objected to because of the following informalities:  "the processor is configured to continuously measures" should be "the processor is configured to continuously measure".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “wherein the specified time is determined in advance based and upon accuracy of the biometric information measuring apparatus”, which seems to indicate that the specified time is determined based on the “accuracy” of the biometric information measuring apparatus; however, the specification only provides support for specifying a time based on experiments or computer simulations performed to increase the accuracy of the measurement of oxygen circulation time by the apparatus (Page 12 of the instant specification). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the specified time is determined in advance based and upon accuracy of the biometric information measuring apparatus” in lines 5-6 of the claim. There is insufficient clarity in this limitation. It is not clear what constitutes accuracy of the apparatus, specifically whether accuracy refers to the accuracy of the oxygen circulation time, the oxygen saturation 
Claim 9 recites the limitation “when a period from when the processor issues the notification to resume breathing to when the subject resumes breathing is within a predetermined period” in lines 2-4 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear whether the claim is intended to refer to a duration of time between issuing the notification and the subject resuming breathing being within some other duration of time, or if the claim is intended to refer to the period of time between issuing the notification and the subject resuming breathing occurring during a specific period of time (i.e. overnight). At present, the claim is interpreted as referring to  a duration of time between issuing the notification and the subject resuming breathing being falling within some other duration of time (e.g. between 3 and 5 seconds).
Claim 10 recites the limitation “when a period from when the processor issues the notification to resume breathing to when the subject resumes breathing exceeds a predetermined period” in lines 2-4 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear whether the claim is intended to refer to a duration of time between issuing the notification and the subject resuming breathing being greater than some other duration of time, or if the claim is intended to refer to the 
Claims 2-20 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claim 1 which has been rejected as indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "a processor configured to: notify a subject holding breath to resume breathing when a specified time to hold breath is reached, wherein the specified time is determined in advance based and upon accuracy of the biometric information measuring apparatus; and measure an oxygen circulation time representing a time required for oxygen taken into a body of the subject by resumption of breathing by the subject to reach a predetermined site." This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "a processor configured to: notify a subject holding breath to resume breathing when a specified time to hold breath is reached, wherein the specified time is determined in advance based and upon accuracy of the biometric information measuring apparatus; and measure an oxygen circulation time representing a time required for oxygen taken into a body of the subject by resumption of breathing by the subject to reach a predetermined site" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites no additional limitations. The limitations of “a processor” constitute extra-solution activity to the judicial 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception. 
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 19 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1. 
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the processor is configured to detect whether the subject is breathing, and issue the notification to resume breathing when an elapsed time from when the processor detects a stoppage of breathing of the subject reaches the specified time.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the processor may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 2, claim 3 recites the limitation “wherein the processor is configured to measure the oxygen circulation time when the breathing of the subject is detected after the processor issues the notification to resume breathing.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the processor may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 2, claim 4 recites the limitation “wherein the processor is configured to detect whether the subject is breathing by detecting an airflow in a mouth or nose of the subject.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the processor may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract idea of claims 1 and 2, claim 6 recites the limitation “wherein the processor is configured to detect whether the subject is breathing by detecting a movement of a chest of the subject.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the processor may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein the processor is configured to receive information that indicates that breathing of the subject is stopped and is notified by an operation by the subject or a measurer who measures biometric information on the subject, and issue the notification to resume breathing when an elapsed time from when the processor receives the information indicating that breathing of the subject is stopped reaches the specified time.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the processor may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 7, claim 8 recites the limitation “wherein the processor is configured to measure the oxygen circulation time when the processor receives information indicating when the subject starts breathing after the notification to resume breathing is issued.” The claim 
Besides the abstract idea of claim 1, claim 9 recites the limitation “wherein the processor is configured to measure the oxygen circulation time when a period from when the processor issues the notification to resume breathing to when the subject resumes breathing is within a predetermined period.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the processor may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 10 recites the limitation “wherein the processor is configured to stop measuring the oxygen circulation time when a period from when the processor issues the notification to resume breathing to when the subject resumes breathing exceeds a predetermined period.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the processor may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 11 recites the limitation “wherein the processor is configured to notify the subject to stop breathing and issue the notification to resume breathing when an elapsed time from the notification to stop breathing reaches the specified time.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the processor may be performed by a human with a generic computer). This 
Besides the abstract idea of claims 1 and 11, claim 12 recites the limitation “wherein the processor is configured to measure the oxygen circulation time after the processor issues the notification to resume breathing.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the processor may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 12, claim 13 recites the limitation “wherein the processor is configured to continuously measures the oxygen circulation time after the processor issues the notification to resume breathing.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the processor may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 12, claim 14 recites the limitation “wherein the processor is configured to measure the oxygen circulation time after elapse of a predetermined time after the processor has issued the notification to resume breathing.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the processor may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 11, claim 15 recites the limitation “wherein the processor is configured to notify the subject of a remaining time until the notification to stop breathing is issued.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the processor may be performed by a human with a 
Besides the abstract idea of claim 1, claim 16 recites the limitation “wherein the processor is configured to notify the subject of a remaining time until the specified time is reached while the subject is holding breath.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the processor may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 17 recites the limitation “wherein the specified time is adjusted for each subject.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the processor may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 18 recites the limitation “wherein the processor is configured to measure the oxygen circulation time using an oxygen saturation indicating an oxygen concentration of blood at a predetermined site of the subject.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the processor may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 18, claim 19 recites the limitation “wherein the processor is configured to measure the oxygen circulation time using the oxygen saturation indicating the oxygen concentration of blood in a finger of the subject as the predetermined site of the subject.” The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the processor may be performed by a human with a generic 
Besides the abstract idea of claim 1, claim 20 recites the limitation “an input that receives an operation by the subject or a measurer who measures biometric information on the subject; and a display that displays the notification to resume breathing.” The limitations of “an input” and “a display” constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic input device such as a generic sensor or other generic input device as well as a generic display device which Persidsky (U.S. 20150342518 A1) describes as well-understood and conventional in its description of established candidate technologies for measuring a respiration rate (Paragraphs 0016-0019, 0024) and input devices such as a keyboard, mouse, touchpad, touch screen, or one or more buttons (Paragraph 0227) as well as a display which is part of the same system and which may be part of a traditional personal computer device (Paragraph 0031). It is additionally noted that these elements would be obvious to combine with the elements as described by Ando above, such that the combination of elements remains well-understood, routine, or conventional. The claim element of claim 1 of a biometric information measuring apparatus is recited with a high level of generality (as written, the actions of the processor may be performed by a human with a generic computer). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-4, 6-8, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persidsky (U.S. 20150342518 A1) in view of Ando (U.S. 20170119254 A1), further in view of Kwon (“A Novel Method for Assessing…”).
Regarding claim 1, Persidsky teaches a biometric information measuring apparatus (Breath training device 100, Fig. 1) comprising: a processor (Paragraph 0226—the breath training device may utilize a microcontroller, microprocessor, or CPU to carry out the functions) configured to notify a subject holding breath to resume breathing when a specified time to hold breath is reached wherein the specified time is determined in advance (Fig. 59—specify breath pattern, including minimum and maximum breath hold time; Fig. 134—breath hold indicator will change colors if maximum breath hold time is exceeded to indicate that breathing should resume; Fig. 146—Retention after exhalation zone 402 is a blank gap between inhalation and exhalation zones which notify the user when to hold their breath and when they should resume breathing; Paragraph 0331—display breath hold indicator in green if the time is within an acceptable defined range, or red if the holding time is outside of the defined range). Persidsky additionally teaches the device includes an I/O for communicating with an external computing platform such as a smart phone or laptop to allow for data visualization and processing (Paragraph 0227). 
However, Persidsky does not specifically teach measuring an oxygen circulation time representing a time required for oxygen taken into a body of the subject by resumption of breathing by the subject to reach a predetermined site. Ando teaches a processor (Circulation time measurement device 10, Fig. 1; Circulation time calculation unit 12, Fig. 2; Paragraph 0031-0032—the cardiac output calculation apparatus is a personal computer or a device which includes a central processing unit…the cardiac output calculation apparatus includes the circulation time measurement device and cardiac 
However, neither Persidsky nor Ando specifically teaches wherein the specified time is determined “based and upon accuracy of the biometric information measuring apparatus”. Kwon teaches a method for assessing cardiac output with the use of oxygen circulation time (Page 921), wherein a short breath hold of 20-40 seconds (Page 921—subjects were instructed to hold their breath for 20-40 seconds or longer as tolerated….measurements were made after a breath hold that resulted in a >3% decrease from the baseline SpO2) is used to cause oxygen desaturation to allow for a highly reproducible and noninvasive measurement of LFCT that was well tolerated by study participants (Page 923). Kwon further teaches that implementing a breath hold at the end of a tidal volume respiration would reduce effects of breathing variations (Page 924), which would improve the accuracy of a cardiac 
Regarding claim 2, Persidsky, Ando, and Kwon teach the biometric information measuring apparatus according to claim 1. Persidsky additionally teaches the processor (Displacement sensor 146, angle sensor 148, Fig. 7; Paragraph 0226—the breath training device may utilize a microcontroller, microprocessor, or CPU to carry out the functions…the displacement sensor and angle sensor are connected to the microcontroller or alternative; Paragraph 0227—sensor output signals may also be transferred to an external computing platform with a  CPU) is configured to detect whether the subject is breathing (Paragraph 0023—utilize signal processing from the angle sensor output for deriving a filtered breath signal; Paragraph 0024—compute a filtered breath signal detected by a breath training device for comparing against a chosen breath pattern; Paragraph 0224—breath training device can be worn around the user’s waist or chest for tracking breathing), issue the notification to resume breathing when an elapsed time from when the processor detects a stoppage of breathing of the subject reaches the specified time (Fig. 134— display may show a current breath hold time 470 as well as the min breath hold time 454 and max breath hold time 456 such that the remaining time until the subject is meant to stop breathing is apparent to the subject and breath hold indicator will change colors if maximum breath hold time is exceeded to indicate that breathing should resume; Paragraph 0227—sensor output signals may also be transferred to an external computing platform with a  CPU, where the computing platform may also include the display for presenting notifications).
Regarding claim 3, Persidsky, Ando, and Kwon teach the biometric information measuring apparatus according to claim 2. However, Persidsky does not specifically teach wherein the processor is 
Regarding claim 4, Persidsky, Ando, and Kwon teach the biometric information measuring apparatus according to claim 2. However, Persidsky does not specifically teach wherein the processor is configured to detect whether the subject is breathing by detecting an airflow in a mouth or nose of the subject. Ando teaches wherein the processor (Circulation time measurement device 10, Fig. 1; Circulation time calculation unit 12, Fig. 2; Paragraph 0031-0032—the cardiac output calculation apparatus is a personal computer or a device which includes a central processing unit…the cardiac output calculation apparatus includes the circulation time measurement device and cardiac output calculation unit, such that actions of the circulation time measurement device and cardiac output calculation unit are performed by components of the personal computer) is configured to detect 
Regarding claim 6, Persidsky, Ando, and Kwon teach the biometric information measuring apparatus according to claim 2. Persidsky additionally teaches wherein the processor is configured to detect whether the subject is breathing by detecting a movement of a chest of the subject (Paragraph 0024—the breath training device can include an angle sensor and displacement sensor for tracking changes in posture and body movements such as trunk circumference to measure inhalation and exhalation; Paragraph 0226—the breath training device may utilize a microcontroller, microprocessor, or CPU to carry out the functions…the displacement sensor and angle sensor are connected to the microcontroller or alternative; Paragraph 0227—sensor output signals may also be transferred to an external computing platform with a  CPU).
Regarding claim 7, Persidsky, Ando, and Kwon teach the biometric information measuring apparatus according to claim 1. Persidsky additionally teaches processor is configured to (Paragraph 0226, 0229-230—the breath training device includes sensors which allow movement of the subject relating to breaths to be recorded; Paragraph 0226—the breath training device may utilize a microcontroller, microprocessor, or CPU to carry out the functions…the displacement sensor and angle sensor are connected to the microcontroller or alternative; Paragraph 0227—sensor output signals may also be transferred to an external computing platform with a  CPU) receive information that indicates that breathing of the subject is stopped and is notified by an operation by the subject or a measurer 
Regarding claim 8, Persidsky, Ando, and Kwon teach the biometric information measuring apparatus according to claim 7. However, Persidsky does not specifically teach wherein the processor is configured to measure the oxygen circulation time when the processor receives information indicating when the subject starts breathing after the notification to resume breathing is issued. Ando teaches wherein the processor (Circulation time measurement device 10, Fig. 1; Circulation time calculation unit 12, Fig. 2; Paragraph 0031-0032—the cardiac output calculation apparatus is a personal computer or a device which includes a central processing unit…the cardiac output calculation apparatus includes the circulation time measurement device and cardiac output calculation unit, such that actions of the circulation time measurement device and cardiac output calculation unit are performed by components of the personal computer) is configured to measure the oxygen circulation time when the processor 
Regarding claim 11, Persidsky, Ando, and Kwon teach the biometric information measuring apparatus according to claim 1. Persidsky additionally teaches wherein the processor (Paragraph 0226—the breath training device may utilize a microcontroller, microprocessor, or CPU to carry out the functions…the displacement sensor and angle sensor are connected to the microcontroller or alternative; Paragraph 0227—sensor output signals may also be transferred to an external computing platform with a  CPU; Paragraph 0227—sensor output signals may also be transferred to an external computing platform with a  CPU, where the computing platform may also include the display for presenting notifications) is configured to notify the subject to stop breathing and issue the notification to resume breathing when an elapsed time from the notification to stop breathing reaches the specified time (Paragraph 0321—breath parameters control panel can include a timeline and a live stats box for tracking a user’s breaths and monitoring their stats relative to specified parameters for min/max inhale time, min/max breath hold time, min/max exhale time; Paragraph 0331—if breath holding time is within the acceptable range, provides a positive indicator so that the user may resume breathing; Fig. 134—display may show a current breath hold time 470 as well as the min breath hold time 454 and max breath hold time 456 such that the remaining time until the subject is meant to stop breathing is apparent to the subject; Fig. 146—Retention after exhalation zone 402 is a blank gap between inhalation 
Regarding claim 12, Persidsky, Ando, and Kwon teach the biometric information measuring apparatus according to claim 11. However, Persidsky does not specifically teach wherein the processor is configured to measure the oxygen circulation time after the processor issues the notification to resume breathing. Ando teaches wherein the processor (Circulation time measurement device 10, Fig. 1; Circulation time calculation unit 12, Fig. 2; Paragraph 0031-0032—the cardiac output calculation apparatus is a personal computer or a device which includes a central processing unit…the cardiac output calculation apparatus includes the circulation time measurement device and cardiac output calculation unit, such that actions of the circulation time measurement device and cardiac output calculation unit are performed by components of the personal computer) is configured to measure the oxygen circulation time after the processor issues the notification to resume breathing (Paragraph 0039—In the present embodiment, as the oxygen delivery circulation time of blood, a lung-to-finger circulation time (LFCT) that means a time for which oxygen is delivered from the lung to the fingertip of the subject is used; Paragraph 0055—the LFCT is measured using the behavior of the air flow signal at the time of resumption of breathing in a series of breathing). In particular, it may be seen that Ando teaches measurement of the oxygen circulation time after breathing has resumed, which would occur after the subject has been notified to resume breathing. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the breath training device of Persidsky with the circulation measuring unit of Ando in order to predictably improve the ability of the device to be used not only as a therapy system but also as a diagnostic.
Regarding claim 13, Persidsky, Ando, and Kwon teach the biometric information measuring apparatus according to claim 11. However, Persidsky does not specifically teach wherein the processor is configured to continuously measure the oxygen circulation time after the processor issues the 
Regarding claim 14, Persidsky, Ando, and Kwon teach the biometric information measuring apparatus according to claim 12. However, Persidsky does not specifically teach wherein the processor is 
Regarding claim 15, Persidsky, Ando, and Kwon teach the biometric information measuring apparatus according to claim 11. Persidsky further teaches wherein the processor is configured to notify (Paragraph 0226—the breath training device may utilize a microcontroller, microprocessor, or CPU to 
Regarding claim 16, Persidsky, Ando, and Kwon teach the biometric information measuring apparatus according to claim 1. Persidsky further teaches wherein the processor is configured to notify (Paragraph 0226—the breath training device may utilize a microcontroller, microprocessor, or CPU to carry out the functions…the displacement sensor and angle sensor are connected to the microcontroller or alternative; Paragraph 0227—sensor output signals may also be transferred to an external computing platform with a  CPU; Paragraph 0227—sensor output signals may also be transferred to an external computing platform with a  CPU, where the computing platform may also include the display for presenting notifications) the subject of a remaining time until the specified time is reached while the subject is holding breath (Paragraph 0321—breath parameters control panel can include a timeline and a live stats box for tracking a user’s breaths and monitoring their stats relative to specified parameters for min/max inhale time, min/max breath hold time, min/max exhale time such that the chosen parameters are displayed on the screen along with the breath timeline, allowing the subject to see the 
Regarding claim 17, Persidsky, Ando, and Kwon teach the biometric information measuring apparatus according to claim 1. Persidsky further teaches wherein the specified time is adjusted for each subject (Paragraph 0322—the user can adjust any of the parameters for a selected breath pattern using the controls in the breath parameters control panel or may select the custom breath option and specify from scratch all breath parameters).
Regarding claim 18, Persidsky, Ando, and Kwon teach the biometric information measuring apparatus according to claim 1. However, Persidsky does not specifically teach wherein the processor is configured to measure the oxygen circulation time using an oxygen saturation indicating an oxygen concentration of blood at a predetermined site of the subject. Ando teaches wherein the processor (Circulation time measurement device 10, Fig. 1; Circulation time calculation unit 12, Fig. 2; Paragraph 0031-0032—the cardiac output calculation apparatus is a personal computer or a device which includes a central processing unit…the cardiac output calculation apparatus includes the circulation time measurement device and cardiac output calculation unit, such that actions of the circulation time measurement device and cardiac output calculation unit are performed by components of the personal computer) is configured to measure the oxygen circulation time using an oxygen saturation indicating an oxygen concentration of blood at a predetermined site of the subject (Paragraph 0033—The oxygen delivery circulation time of blood is a time from the start of breathing of a subject to a time, at which blood oxygenated by oxygen inhaled by the breathing is delivered by the blood flow to reach a predetermined position; Paragraph 0039—In the present embodiment, as the oxygen delivery 
Regarding claim 19, Persidsky, Ando, and Kwon teach the biometric information measuring apparatus according to claim 18. However, Persidsky does not specifically teach wherein the processor is configured to measure the oxygen circulation time using the oxygen saturation indicating the oxygen concentration of blood in a finger of the subject as the predetermined site of the subject. Ando teaches wherein the processor (Circulation time measurement device 10, Fig. 1; Circulation time calculation unit 12, Fig. 2; Paragraph 0031-0032—the cardiac output calculation apparatus is a personal computer or a device which includes a central processing unit…the cardiac output calculation apparatus includes the circulation time measurement device and cardiac output calculation unit, such that actions of the circulation time measurement device and cardiac output calculation unit are performed by components of the personal computer) is configured to measure the oxygen circulation time using the oxygen saturation indicating the oxygen concentration of blood in a finger of the subject as the predetermined site of the subject (Paragraph 0039—In the present embodiment, as the oxygen delivery circulation time of blood, a lung-to-finger circulation time (LFCT) that means a time for which oxygen is delivered from the lung to the fingertip of the subject is used, where the oxygen saturation signal can be measured using a pulse oximeter attached to the fingertip of the subject for example). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the breath training device of Persidsky with the circulation measuring unit of Ando in order to predictably improve the ability of the device to be used not only as a therapy system but also as a diagnostic.
.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persidsky in view of Ando, further in view of Kwon as applied to claims 1-4, 6-8, and 11-20 above, and further in view of Takahashi (JP 2016140553 A).
Regarding claim 5, Persidsky, Ando, and Kwon teach the biometric information measuring apparatus according to claim 2. However, neither Persidsky nor Ando nor Kwon specifically teaches wherein processor is configured to detect whether the subject is breathing by detecting a change in an amplitude of a pulse wave of the subject. Takahashi teaches a respiration determination apparatus (Abstract) wherein the processor (Biological detection means 40 for detecting a pulse wave signal is part of respiratory determination device 10, Fig. 1; Embodiment 1 Description—the breath determination apparatus includes a CPU connected to other components via a bus to function as a kind of computer, such that the functions of the described components may be seen as functions of the computer as a whole) is configured to detect whether the subject is breathing by detecting a change in an amplitude of a pulse wave of the subject (Embodiment 1 Description—Subsequently, the template setting unit 30 starts analyzing the pulse interval stored in the storage unit 50. First, the template setting means 30 pays attention to a change in the pulse interval starting from the time when respiration is resumed, that is, a phenomenon in which the pulse interval rapidly decreases so that the blood oxygen saturation concentration in the body is replenished when resuming respiration; the breath determination unit 36 .
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persidsky in view of Ando, further in view of Kwon as applied to claims 1-4, 6-8, and 11-20 above, and further in view of McGonigle (U.S. 20150119720 A1).
Regarding claim 9, Persidsky, Ando, and Kwon teach the biometric information measuring apparatus according to claim 1. However, neither Persidsky nor Ando nor Kwon specifically teaches wherein the processor is configured to measure the oxygen circulation time when a period from when the processor issues the notification to resume breathing to when the subject resumes breathing is within a predetermined period. McGonigle teaches a system for detecting held breath events (Abstract) wherein the processor (Paragraphs 0003-0004—the systems and methods are carried out using processing circuitry) is configured to measure a parameter when a period from when the subject is expected to resume breathing to when the subject resumes breathing is within a predetermined period (Paragraph 0106—in some embodiments, monitor may stop posting the respiration rate based on how long the held breath event has persisted…if the event has occurred for longer than a threshold duration, monitor may cease posting of respiration rate values). In particular, McGonigle teaches that the system continues to measure a parameter if the time to resume breathing occurs within a predetermined period. As such, it may be seen that a combination of Persidsky, Ando, and McGonigle would teach wherein the processor is configured to measure the oxygen circulation time when a period from when the processor issues the notification to resume breathing to when the subject resumes breathing is within a predetermined period, as Persidsky and Ando sufficiently teach the measurement of an oxygen 
Regarding claim 10, Persidsky, Ando, and Kwon teach the biometric information measuring apparatus according to claim 1. However, neither Persidsky nor Ando nor Kwon specifically teaches wherein the processor is configured to stop measuring the oxygen circulation time when a period from when the processor issues the notification to resume breathing to when the subject resumes breathing exceeds a predetermined period. McGonigle teaches a system for detecting held breath events (Abstract) wherein the processor (Paragraphs 0003-0004—the systems and methods are carried out using processing circuitry)  is configured to stop measuring the oxygen circulation time when a period from when the processor issues the notification to resume breathing to when the subject resumes breathing exceeds a predetermined period (Paragraph 0106—in some embodiments, monitor may stop posting the respiration rate based on how long the held breath event has persisted…if the event has occurred for longer than a threshold duration, monitor may cease posting of respiration rate values). In particular, McGonigle teaches that the system ceases to measure a parameter if the time to resume breathing exceeds a predetermined duration of time. As such, it may be seen that a combination of Persidsky, Ando, and McGonigle would teach wherein the processor is configured to stop measuring the oxygen circulation time when a period from when the processor issues the notification to resume breathing to when the subject resumes breathing exceeds a predetermined period, as Persidsky and Ando sufficiently teach the measurement of an oxygen circulation time and a notification of a user to resume breathing, while McGonigle would teach performing a measurement only if the subject resumes breathing within a predetermined period. It would have been obvious to one having ordinary skill in the . 
Response to Arguments
Applicant's arguments filed 23 December 2021 regarding the rejection of the claims under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. While applicant argues that “the alternative interpretations are not inconsistent with the plane meaning of either claim”, which is assumed to mean applicant is arguing that the alternative interpretations are not consistent with the plain meaning. This argument is not persuasive; while the example given with the rejection refers to a possible period of time being overnight, such a predetermined period could additionally refer to a period during which a particular processing step or measuring step is performed, which are within the plain meaning of the claims.
Applicant's arguments filed 23 December 2021 regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive. While applicant argues that “both notifying and measuring are practical applications,” these limitations constitute mere data gathering and output, such that they are extra-solution activity and do not amount to practical applications. The claims remain rejected under 35 U.S.C. 101.
Applicant’s arguments, see pages 22-23 of applicant's remarks, filed 23 December 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kwon as described above in this action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791